Citation Nr: 1507490	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-30 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to reopen a claim that the February 2007 creation of an overpayment based on fugitive felon status and incarceration was not valid.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976 and from October 1976 to October 1979.  

The question of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Although the RO addressed whether new and material evidence had been received to reopen a claim of service connection for a mental health condition, which was originally denied in April 2011, new and material evidence was not required as the Veteran submitted additional evidence, including treatment records and a statement specifying that he wanted to be considered for service connection for PTSD within the one year appeal period following the April 2011 decision.  Therefore, the April 2011 decision did not become final.  Additionally, although the RO treated the issues of entitlement to service connection for a mental health condition, to include depression and anxiety, and entitlement to service connection for an acquired psychiatric condition, to include PTSD, as separate claims, the Veteran's claim is best understood broadly as one claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Separately, in a June 2011 decision, the RO reviewed the Veteran's file and found that the previous decision regarding overpayment based on fugitive felon status and incarceration was valid.  The Veteran submitted a timely July 2011 notice of disagreement, however, a statement of the case has not yet been issued.  

Jurisdiction of the case was subsequently transferred to the RO in Chicago, Illinois.  

The Veteran testified at a June 2013 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless file.  Additional relevant documents are located in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless files.  

After the hearing, the Veteran submitted additional relevant evidence.  As his case must be remanded for other reasons, it is not necessary to seek a waiver of agency of original jurisdiction review of this evidence.  

The issues of entitlement to service connection for diabetes, entitlement to increased ratings for lumbar spine degenerative arthritis with degenerative disc disease and associated left and right leg conditions, and entitlement to a total disability rating based on individual unemployability have been raised by the record in November 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that remand is necessary to ensure that all required development is completed.  The Veteran claims that while he was on guard duty in Korea, a thief threatened him with a knife in an attempt to steal his military equipment and he was almost cut.  See June 2012 statement.  This incident falls under the stressor category of personal assault.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17 ("Personal trauma is an event of human design that threatens or inflicts harm . . . .").  The Veteran must be provided with appropriate notice regarding the evidence required to corroborate this stressor as described in 38 C.F.R. § 3.304(f)(5).  Additionally, in a July 2010 statement, the Veteran claimed that he reported this incident to his commander.  Attempts should therefore be made to search for any records related to this reported incident, with the assistance of the Veteran as necessary.  

The Veteran has also claimed that he saw men being wounded in the field, that he saw a man shot, that he saw bodies at Camp Casey, and that he could hear gunfire all night.  See April and July 2010 statements.  The Veteran should be asked to provide additional details regarding these stressors.  The AOJ should then consider whether these claimed stressors are consistent with the places, types, and circumstances of the Veteran's service, to include conducting any research necessary to make this determination.  

At the hearing on appeal, the Veteran reported that he was treated for a psychiatric disorder at a hospital in Lufkin, Texas, within one year of his discharge.  Attempts should be made to obtain any records related to this treatment, with the assistance of the Veteran as necessary.  

After obtaining any additional records and conducting any indicated research to corroborate the claimed stressors, the Veteran should be scheduled for a VA examination.  The record shows that the Veteran has been treated for PTSD.  However, while the Veteran has been diagnosed with PTSD, which has been linked to his reported stressors, there is no indication that any clinician has reviewed the evidence of record.  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Additionally, the Board observes that under 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (holding that under § 3.304(f)(5), "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated").  Such an opinion should be obtained in this case.

As noted above, the Veteran filed a timely notice of disagreement with the June 2011 decision regarding the validity of the overpayment based on fugitive felon status and incarceration, and the RO has not issued a statement of the case.  Therefore, the claim must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran the appropriate VCAA letter for a PTSD claim based on personal assault.  This should include notice that in-service personal assault may be corroborated by evidence from sources other than service records.  Examples of such evidence as listed in 38 C.F.R. § 3.304(f)(5) should be provided.  

2.  Send the Veteran a letter asking him to provide additional details regarding his claimed stressors, to include the approximate date of the incident in which a thief threatened him with a knife and further details related to seeing wounded soldiers and hearing gunfire.  

3.  Send the Veteran a letter asking him to provide sufficient information (and if necessary, authorization for VA to obtain non-VA treatment records) for VA to obtain records of his claimed treatment for a psychiatric disorder in Lufkin, Texas, in the year following his discharge from service.  

4.  Conduct any indicated research related to the Veteran's claimed stressors, to include searching for any records related to the reported incident involving a thief threatening the Veteran with a knife, if the Veteran provides sufficient information to allow for research.  If the information is insufficient to allow for meaningful research, complete a memorandum for the file explaining why that is the case.

5.  Obtain any medical records identified by the Veteran and associate them with the claims, Virtual VA, or VBMS file.  Regardless of whether the Veteran responds to the request for additional information, obtain any outstanding, relevant VA treatment records, to include any records of relevant treatment since August 2012 and, if records of the claimed treatment in the year after discharge have not already been obtained, any records of treatment at a location in or near Lufkin, Texas, between October 1979 and December 1980.  Document all inquiries and responses in the claims file, to include negative responses if no records are found.  

6.  After completing the above development, schedule the Veteran for an examination to determine the nature and etiology of any current acquired psychiatric disorders.  The claims file, any relevant records from Virtual VA and VBMS, and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that this review occurred.  The examiner is asked to:

(a)  Give a medical opinion as to whether the Veteran currently has PTSD and, if so, specify which stressors form the basis for the diagnosis.  Any other acquired psychiatric disorders should also be noted.

(b)  If a diagnosis of PTSD is deemed appropriate, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any in-service stressful experience described by the Veteran occurred (e.g., personal assaults).  

The examiner is informed that with respect to a stressor based on in-service personal assault, evidence of behavior changes following the claimed assault may constitute credible evidence that the stressor occurred.  Such behavior changes include deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without identifiable cause; or unexplained economic or social behavior changes.  In providing an opinion, the examiner should consider:  a March 1976 Article 15 for speeding; a December 1976 Article 15 for possession of marijuana; a May 1977 Article 15 for sleeping while on duty; in-service reports of chest pain and shortness of breath (dated February 1976, May 1977, and September 1979); a February 1978 report of difficulty sleeping; lay statements from the Veteran's friends and family submitted in July 2013; and any other relevant evidence.  

(c)  For any other psychiatric disorder or disorders diagnosed, opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the current disorder was in whole or part the result of the claimed in-service incidents or is otherwise attributable to service. 

Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

7.  After completing the above development and any other indicated development, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case, which must address whether the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service, and allow an appropriate opportunity to respond before returning the matter to the Board. 

8.  Provide the Veteran and his representative a statement of the case, accompanied by notification of appellate rights, addressing the issue of whether new and material evidence has been submitted to reopen a claim that the February 2007 creation of an overpayment based on fugitive felon status and incarceration was not valid.  If, and only if, the Veteran timely perfects an appeal, the matter should be returned to the Board.  


	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







